Citation Nr: 0705820	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 through 
October 1945.  The veteran died in November, 2002.  The 
appellant was the veteran's widow.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appellant's claim for service connection for cause of 
death was denied by the Board in a June 2006 decision.  The 
appellant's claim for death pension benefits was remanded at 
that time for further development.


FINDING OF FACT

The appellant died in August 2006.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  Her death has been verified by the Social Security 
Death Index.  As a matter of law, claims do not survive an 
appellant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant. 38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


